DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           JOEY BARNES,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1615



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Melissa Gravitt, Judge.




PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and SMITH, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.